Order entered July 15, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00087-CR

                  EDGAR CORTEZ CARDENAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-76997-S

                                     ORDER

      Appellant’s brief was originally due on April 27, 2022; we granted an

extension of time, making the brief due on May 28, 2022. When the brief was not

filed, we notified appellant by postcard dated June 1, 2022 and directed him to file

his brief along with a motion to extend time by June 11, 2022. To date, no brief has

been filed, and appellant has not communicated further about the appeal.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make
appropriate findings and recommendations and determine whether appellant

desires to prosecute this appeal, whether appellant has abandoned the appeal, or

whether appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

       We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; and to counsel for all

parties.

       This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated twenty days from the date of this order or

when the Court finds it appropriate to do so.




                                                /s/   BILL PEDERSEN, III
                                                      JUSTICE